F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         JAN 24 2005
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                              Clerk

 DAVID BRYAN WILLIAMS,

               Defendant-Appellant,           Nos. 04-5077, 04-5078, 04-5079,
                                                     04-5080, 04-5081
          v.                                           (N.D. of Okla.)
 UNITED STATES OF AMERICA,                        (D.C. Nos. 87-CR-68-C,
                                                87-CR-174-C,87-CR-175-C,
               Plaintiff-Appellee.              87-CR-176-C, 88-CR-53-C)


                           ORDER AND JUDGMENT           *




Before KELLY , O’BRIEN , and TYMKOVICH , Circuit Judges.          **




      David Brian Williams, a prisoner appearing pro se, appeals the district

court’s denial of his motion to reconsider suspending payment of more than

$11,000,000 in fines and restitution. Williams was convicted on three counts of

bank fraud in violation of 18 U.S.C. § 1344 (2000), one count of making a false



      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
statement to a bank in violation of 18 U.S.C. § 1014 (2000), and one count of

“bail jumping” in violation of 18 U.S.C. § 3146(a)(1) (2000). We exercise

jurisdiction under 28 U.S.C. § 1291 (2000) and AFFIRM.

                                  I. Background

      In 1987, Williams was indicted on three counts of bank fraud and one count

of making a false statement to a bank. The cases were consolidated for plea and

sentencing in the Northern District of Oklahoma. Williams pled guilty to all

counts, but failed to appear for sentencing and was subsequently indicted for “bail

jumping.”

       Williams spent the next fourteen years as a fugitive, and when authorities

arrested him in 2002, he pled guilty to the “bail jumping” charge. He was

sentenced to five years for each of the three bank fraud charges, two years for the

false statement charge, and one year for bail jumping, with all sentences to be

served consecutively. He was also ordered to pay a fine of $100,000 and

restitution in the sum of $11,653,448.98.

      Williams appealed his conviction; however, counsel for Williams filed an

Anders brief and moved to withdraw.    See Anders v. California , 386 U.S. 738,

744 (1967) (permitting counsel who considers an appeal to be wholly frivolous to

advise the court of that fact, request permission to withdraw from the case and

submit a brief referring to portions of the record that arguably support the


                                         -2-
appeal). In response, Williams contended that he received ineffective assistance

of counsel and that his guilty pleas were not knowing and voluntary. This court

examined the proceedings as required by        Anders , 386 U.S. at 744, and concluded

that the issues raised on appeal were wholly frivolous.       United States v. Williams ,

No. 02-5175, 2003 WL 21652634 at **2 (July 15, 2003) (unpublished opinion).

We affirmed Williams’s conviction and dismissed his claim of ineffective

assistance of counsel.   Id. at **2.

       On June 16, 2003, Williams filed a motion to suspend payment on his

restitution and fines until he was released from incarceration. The district court

denied the motion on June 23, 2003, and Williams did not appeal. On March 8,

2004, Williams filed a motion to reconsider.      1
                                                      The district court denied his

motion.

       On appeal, Williams additionally asserts that (1) he was “coerced” into

pleading guilty to his crimes; (2) his trial counsel failed to adequately prepare for



       There was initially some confusion as to the nature of Williams’s March 8,
       1

2004 filing. He styled it a “Motion to Adjust Payment Schedule” and a “Notice of
Change of Status,” but the district court concluded that the filing was properly
considered a motion to reconsider the district court's June 23, 2003 order, and the
motion was denied on May 11, 2004. Williams’s current appeal before this court
does not clearly indicate that it is based on this denial. However, because
Williams proceeds pro se, we shall construe his filing liberally and view it as an
appeal of the district court's denial of the motion to reconsider. See Haines v.
Kerner, 404 U.S. 519, 520-21 (1972), Ledbetter v. City of Topeka, 318 F.3d 1183,
1187 (10th Cir. 2003).


                                            -3-
his sentencing hearing; (3) the clerk’s office at the district court deliberately

failed to properly file his motions; (4) the district court had an improper conflict

of interest; and (5) he was denied due process.

                                     II. Discussion

                            A. The Motion to Reconsider

       Under 18 U.S.C. § 3572 and 18 U.S.C. § 3664, a monetary fine or

monetary restitution may be imposed on a criminal defendant by a district court.

Both provisions permit the district court to “adjust the payment schedule, or

require immediate payment in full, as the interests of justice require,” but both

provisions also require a defendant to notify the court of a material change in the

defendant’s economic circumstances. 18 U.S.C. §§ 3572(d)(3), 3664(k).

Williams has not shown that he has experienced the requisite change in

circumstances. Furthermore, even if Williams met this requirement, the language

of “ adjust[ing] the payment schedule” clearly does not compel the district court

to authorize an 18-year   suspension of all payments.

       We review the district court’s denial of the motion to reconsider for an

abuse of discretion.   See United States v. Castillo-Garcia   , 117 F.3d 1179, 1197

(10th Cir. 1997) (overruled on other grounds by       U.S. v. Ramirez-Encarnacion   ,

291 F.3d 1219 (10th Cir. 2002) (en banc n.1)). Finding no abuse of discretion,

we affirm the district court’s denial of Williams’s motion to reconsider.


                                           -4-
                                 B. Additional Claims

       Most of Williams’s remaining claims have already been addressed by         this

court in earlier proceedings. In Williams’s previous appeal, this court held that

his claim to have been coerced into pleading guilty “lack[ed] merit,” and that his

claim of effective counsel could not be brought in a direct appeal.       Williams at

**1. We decline to revisit these two claims in this appeal. Williams’s remaining

three claims are frivolous and have no grounding in law or fact.

        Accordingly, the district court’s denial of the motion to reconsider is

                                      AFFIRMED.

                                                  Entered for the Court

                                                  Timothy M. Tymkovich
                                                  Circuit Judge




                                            -5-